DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed July 1, 2022, claims 1 and 4-6 were amended, claim 2 was cancelled, and new claims 7 and 8 were presented.
The amendments to the specification overcome the specification objections. The objections have been withdrawn.
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objections and rejections have been withdrawn.
The amendments to claim 6 overcome the 35 U.S.C. 102 rejection over Manson. The rejection has been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejections of the claims over Kanezaki in view of Eihusen have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s assertion with respect to the features originally in claim 2 (now in amended claim 1) that there is a new or unexpected benefit because the plurality of linear members “make the space 64 within the gas flow path 52 larger, thereby facilitating gas flow” (Remarks at p. 14), the examiner disagrees, pointing out that Eihusen teaches that it is known that making a larger space within the vent channel “offers even more venting capacity for each longitudinal vent” (para. [0019]).
Regarding Applicant’s assertion with respect to the features of claim 4 that “the liner includes converging portions that are located at both ends thereof in an axial direction of the liner, and a substantially cylindrical body portion that is flanked by the converging portions, and wherein part of the gas flow path extends in a circumferential direction of the body portion” (Remarks at p. 14), the examiner disagrees, pointing out that both Kanezaki and Eihusen disclose part of the gas flow path extends in a circumferential direction of the body portion (see rejection below).
Regarding Applicant’s assertion that “the title of Eihusen’s patent is Pressure Vessel Longitudinal Vents, and the longitudinal vent 22 of Eihusen extends exclusively in the longitudinal direction of the vessel 10, not in the circumferential direction of a body portion” (Remarks at p. 14), the examiner disagrees, pointing out that (1) Kanezaki discloses a flow path that extends in a circumferential direction as claimed; and (2) Eihusen discloses a flow path that is three dimensional, and thus “part of the gas flow path extends in a circumferential direction” as claimed.
Regarding Applicant’s assertion that “rather than reclaiming hydrogen gas that permeates out through the liner, Eihusen wastefully vents such hydrogen gas out to the atmosphere via vent end 22” (Remarks at p. 15), the examiner disagrees, pointing out that the rejection does not rely on Eihusen for these features, and instead points to the primary reference, Kanezaki, for these features. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV); In re Keller, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884), as further evidenced by Palmer (U.S. Pat. 4,942,013).
Regarding claim 1, Kanezaki discloses a high pressure tank (tank 10) comprising: a liner (liner 14) that is made of resin (liner 14 is resin, para. [0034]) and configured to store gas 5in a high pressure state (liner 14 contains high pressure gas, paras. [0033]-[0034]); a reinforcing layer (layer 12) that covers an outer surface of the liner (layer 12 covers liner 14, para. [0033]); and a cap (cap 16) that is attached to the liner (cap 16 is attached to liner 14, Fig. 1), wherein 10the cap (cap 16) is formed with a flow hole (supply/discharge hole 32, Fig. 1) through which the gas flows from outside of the liner to inside of the liner or from inside of the liner to outside of the liner (gas flows through supply/discharge hole 32, see para. [0038]), and a gas discharge path (gas vent passage 64, Fig. 2) through which the gas having 15permeated through the liner flows from in between the liner and the reinforcing layer to the flow hole (gas between liner 14 and layer 12 flows through gas vent passage 64 into hole 32, paras. [0057]-[0058]), a gas flow path, (gap between surface 24 of layer 12 and liner 14, para. [0057]) configured to guide the gas having permeated through the liner to the gas discharge path is formed in between the liner and the reinforcing layer (gas flows through the gap between surface 24 and liner 14, para. [0057]).
Kanezaki does not disclose 20the gas flow path constituted by a plurality of linear members that are arranged along the outer surface of the liner, and a sheet that is pasted on the outer surface of the liner in a manner such that the sheet covers the plurality of linear member 25from a reinforcing layer side, whereby a space through which the gas is flowable is formed around the linear members, wherein the linear members are disposed proximate one another, and each of the plurality of linear members is in contact with the outer surface of the liner, wherein the gas flow path is formed by the plurality of linear members, and wherein two adjacent linear members of the plurality of linear members are parallel.
Eihusen teaches a pressure vessel having a liner, a shell over the liner, and a vent defined between the liner and the shell (Abstract). Eihusen teaches a linear member (vent defining element 23, 23’, or 23’’, para. [0018]) applied to an exterior surface of the liner, which is then held in place by a sheet (covering tape 26 and adhesive 25, para. [0018]). Eihusen teaches that a vent channel (28) is formed around the linear member (23, 23’, or 23’’) between the liner and the shell layer (para. [0019]). Eihusen teaches the sheet member (tape 26, Fig. 4) is arranged on the reinforcing layer side (tape 26 is adjacent composite layer 18, Fig. 4), and the tape-shaped adhesive (adhesive layer 25, para. [0018]) is arranged on -17 -a liner side (layer 25 is adjacent liner 20, Fig. 4). Eihusen teaches that the sheet member is a resin that is liquid-repellent with respect to resin material with which fibrous reinforcing member is impregnated (para. [0018]). Eihusen further teaches that the disclosed vent arrangement “allows gas, such as hydrogen, to escape at a steadier rate, preventing leak detector disturbances, as well as preventing the liner 20 from bulging or buckling inwardly” (para. [0017]). Eihusen teaches that forming additional area for vent channels “offers even more venting capacity for each longitudinal vent 22” (para. [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure tank of Kanezaki to have a plurality of linear members arranged along the outer surface of the liner and a sheet pasted on the outer surface of the liner such that a space through which the gas is flowable is formed around the linear members as taught by Eihusen. One of ordinary skill in the art would have modified Kanezaki with Eihusen as proposed for the purpose of allowing gas to escape at a steadier rate and advantageously preventing the liner from bulging or buckling, as recognized by Eihusen (paras. [0017], [0019]). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure tank of Kanezaki in view of Eihusen to have multiple linear members that form the gas flow path, because providing multiple linear members would increase the area for vent channels, providing more venting capacity, as recognized by Eihusen (para. [0019]) and providing a plurality of linear members would be obvious as a mere duplication of parts, as there is no new or unexpected result produced by the duplication of parts. See MPEP 2144.04(VI).
Palmer further demonstrates that the duplication of linear members to provide more venting capacity provides a known and expected result. Palmer teaches that it is well known in the art to provide a plurality of linear members (filaments 92, see Fig. 4) under a sheet (screen 86, Fig. 4) to provide a plurality of flow channels (areas 90, Fig. 4). Palmer teaches that the flow channels permit fluid flow between the linear members (col. 10, ll. 54-59). Palmer further teaches that this arrangement improves the rate of fluid flow (col. 10, ll. 48-56). Thus, the duplication of linear members in order to increase the area of the flow channels to improve fluid flow is an obvious duplication of parts with no new or unexpected result.
Regarding claim 3, Kanezaki further discloses a portion of the cap that faces the liner (surface 26, Fig. 1) is formed with 10an inlet (opening 60, Fig. 1) of the gas discharge path (gas vent passage 64, Fig. 2), and part of the gas flow path overlaps the inlet of the gas discharge path (gas from gap between surface 24 and liner 14 flows directly into gas vent passage 64, see Fig. 1; paras. [0057]-[0058]).
Regarding claim 4, Kanezaki further discloses the liner (liner 14) includes converging portions that are located at both ends thereof (rounded ends of liner 14, Fig. 1) in an axial direction of the liner (direction X—Y is an axial direction, Fig. 1), and a body portion (body portion 18, Fig. 1) that is flanked by the converging portions (rounded ends are on either side of body portion 18, Fig. 1), and 20wherein part of the gas flow path extends in a circumferential direction of the body portion (the gap between surface 24 and liner 12 extends around body portion 18, see Fig. 1)
Additionally, or in the alternative, Kanezaki as modified by Eihusen includes the gas flow path extends in a circumferential direction because the vent (22) of Eihusen extends in a circumferential direction (see Fig. 5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884) and in further view of Fujiki (U.S. Pub. 2018/0163926).
Regarding claim 5, Kanezaki as modified by Eihusen above further discloses the sheet (covering tape 26) includes 25a sheet member (tape 26) that is arranged on the reinforcing layer side (tape 26 is adjacent composite layer 18, Fig. 4 of Eihusen), and a tape-shaped adhesive member (adhesive layer 25, para. [0018] of Eihusen) that is arranged on -17 -a liner side (layer 25 is adjacent liner 20, Fig. 4 of Eihusen), the sheet member is formed of a first resin that is liquid-repellent with respect to resin material of the reinforcing layer with which  a fibrous reinforcing member is impregnated (para. [0018] of Eihusen).
Kanezaki in view of Eihusen does not expressly disclose 5the adhesive member is formed of a second resin that has a same elastic modulus as the liner.
Kanezaki teaches that different linear expansion coefficients between components can result in thermal stress caused by changes in temperature, and that components such as the cap and a plug may be formed of the same material or materials with the same properties to reduce this thermal stress and improve durability of the tank (paras. [0010], [0068]). Kanezaki further teaches that the liner (14) is made of resin, and is capable of containing a hydrogen gas (para. [0034]). Kanezaki further discloses that the yield stress of the resin selected for the liner should be considered (para. [0049]). However, Kanezaki does not disclose a particular resin or elastic modulus for the liner.
Eihusen teaches that the liner may be a polymeric or other non-metal resilient material that provides a gas barrier (para. [0002]-[0004]). Eihusen teaches that the tape material may be vinyl (para. [0018]). However, Eihusen does not disclose a particular material for the liner or an elastic modulus for the liner or adhesive member.
Fujiki teaches a high-pressure tank having an inner liner layer and an outer fiber reinforced resin layer (para. [0002]). Fujiki teaches that the inner liner layer is formed of a resin having a hydrogen barrier property for storing a hydrogen gas (paras. [0003], [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high pressure tank of Kanezaki/Eihusen to have the adhesive member be a resin that has a same elastic modulus as the liner because (1) one of ordinary skill in the art would select an adhesive that is compatible with the liner, including selecting an adhesive having a same elastic modulus to ensure a similar thermal expansion, as recognized by Kanezaki for improving the durability of the tank (paras. [0010], [0068]); (2) one of ordinary skill in the art would select a material for the liner that is a same material as the adhesive member, as suggested by Eihusen (para. [0018]) and Fujiki (para. [0017]) in order to ensure compatibility between the liner and adhesive member; and/or (3) the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884) and in further view of Chung (U.S. Pub. 2018/0274725).
Regarding claim 7, Kanezaki in view of Eihusen does not expressly disclose some parts of the gas flow path extend in circumferential directions of the body portion, and other parts of the gas flow path extend in longitudinal directions parallel to a longitudinal axis of the tank.
Chung teaches a high-pressure tank having a liner, a reinforcing layer covering the liner, and a plurality of linear members forming a gas flow path (Abstract, Fig. 4). Chung teaches that the linear members (spacers 200) are arranged on a sheet (sheet 100), and form a flow path (gap 300, see para. [0055]). Chung teaches that the linear members (spacers 200) have a portion extending in a longitudinal direction parallel to a longitudinal axis of the tank and a portion extending in a circumferential direction of the body of the tank (para. [0061]; Figs. 6A, 7). Chung teaches that this arrangement permits gas that has permeated the liner to be naturally exhausted outward by a pressure difference (para. [0057]). Chung further teaches that the arrangement of the linear members (spacers 200) serves as a support for the sheet (100) and prevents damage to the liner (para. [0058]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high pressure tank of Kanezaki/Eihusen to have some parts of the gas flow path extend in circumferential directions and other parts of the gas flow path extend in longitudinal directions parallel to a longitudinal axis of the tank as taught by Chung for the purpose of covering more of the surface for discharge gas and to prevent damage to the liner, as recognized by Chung (paras. [0057]-[0058]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (U.S. Pub. 2018/0266631) in view of Eihusen et al. (U.S. Pub. 2017/0159884) and in further view of Kanezaki ‘051 (U.S. Pub. 2014/0103051).
Regarding claim 8, Kanezaki further discloses an opening (opening 60, Fig. 1) being in fluid communication with a gas discharge hole (gas discharge passage 64, Fig. 1) which feeds into the flow hole (supply/discharge hole 32, Fig. 1).
Kanezaki in view of Eihusen does not expressly disclose a surface of the cap facing toward the liner has a plurality of interconnected gas discharge grooves formed therein which communicate with an opening formed in the cap.
Kanezaki ‘051 teaches a pressure tank having a liner, a reinforcing layer, and a cap (attachment 6, Fig. 1A). Kanezaki ‘051 teaches that the cap (6) has a surface facing toward the liner having a plurality of interconnected gas discharge grooves (passages 6a1, Fig. 2A; para. [0043]). Kanezaki ‘051 teaches that the discharge grooves permit gas that has permeated through the liner to be discharged through a gas discharge port without damaging the liner or reinforcing layer (para. [0044]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the high-pressure tank of Kanezaki/Eihusen to have a plurality of interconnected gas discharge grooves formed in a surface of the cap facing toward the liner which communicate with an opening formed in the cap as taught by Kanezaki ‘051 for the purpose of facilitating gas to be discharged without damaging the tank, as recognized by Kanezaki ‘051 (see paras. [0043]-[0044]).

Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Kanezaki discloses a high-pressure tank having a resin liner, a reinforcing layer, and a cap having a flow hole and a gas discharge path. Eihusen discloses a wire linear member applied to an exterior surface of the liner and held in place by a sheet to form a vent channel around the wire.
Manson discloses a monitoring system for a high-pressure tank including a strain sensor incorporated into the shell of a high-pressure tank.
However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the high-pressure tank of Kanezaki/Eihusen and the strain sensor of Manson to have the strain sensor detect expansion and contraction of the wire linear members forming a gas flow path as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2002/0146529 to Lang et al. discloses a fluid flow path formed from a series of channels between a plurality of rods (see para. [0139]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731